DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Notice of Allowance based on application 17/111,871 filed December 4, 2020.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 I allowed because none of the prior art either alone or in combination discloses a piezo-resistor based sensor comprising at least one sensing element provided on a flexible structure; comprising: at least one piezo-diffusion region of a first conductivity type in a well of a second conductivity type different from the first conductivity type; wherein a conductive shield is covering the piezo-diffusion region between the contacts and extends over side walls of the piezo-diffusion region between the contacts and wherein each conductive interconnect structure is covering the piezo-diffusion region at the corresponding contact and extends over edges of the piezo-diffusion region at the corresponding contact and wherein each island is at one side covered by its corresponding conductive interconnect structure; wherein the sensing element comprises a guard ring of the second conductivity type around the piezo diffusion region with a distance between the guard ring and the piezo diffusion region, wherein the conductive shield is covering the well between the piezo diffusion region and the guard ring, and the edge of the guard ring facing the piezo diffusion region and wherein, if a gap is present between the conductive shield and the interconnect structure, the guard ring bridges this gap; and/or wherein the edges of the piezo-diffusion region are completely covered by the combination of the conductive shield and the interconnect structures, in combination with the other limitations of claim 1. Claim 2-13 are also allowed based on their dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakane (Pre-Grant Publication 2020/0158677)
Hayashi (Pre-Grant Publication 2018/0282148)
Tanaka (Pre-Grant Publication 2018/0266901)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        


/DAVID VU/Primary Examiner, Art Unit 2818